Citation Nr: 1747301	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  11-26 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 20 percent prior to September 29, 2016 and in excess of 40 percent thereafter for degenerative changes of the lumbar spine.

2. Entitlement to a rating in excess of 20 percent for residuals of rotator cuff tear of the left (minor) shoulder with degenerative changes.

3. Entitlement to a rating in excess of 10 percent prior to September 29, 2016 and in excess of 20 percent thereafter for carpal tunnel syndrome of the left (minor) wrist. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from January 1981 to January 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

These matters were previously before the Board in July 2016, at which time they were remanded for additional development.  They have been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period prior to September 29, 2016, the Veteran's lumbar spine disability was manifested by flexion to 55 degrees, extension to 16 degrees, right lateral flexion to 12 degrees, left lateral flexion to 18 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees, all without pain on testing.   

2. From September 29, 2016, the Veteran's lumbar spine disability was manifested by flexion to 30 degrees.

3. Prior to September 29, 2016, the Veteran's left shoulder disability was manifested by abduction to 103 degrees without pain.  
 
4. From September 29, 2016, the Veteran's left shoulder disability was manifested by abduction to 60 degrees, with pain on motion.

5. For the entire appeal period, the Veteran's carpal tunnel syndrome has been manifested by moderate incomplete paralysis of the minor median nerve.


CONCLUSIONS OF LAW

1. Prior to September 29, 2016, the criteria for a disability rating in excess of 20 percent for a lumbar disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2016).

2. From September 29, 2016, the criteria for a disability rating in excess of 40 percent for a lumbar disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2016).

3. Prior to September 29, 2016, the criteria for a disability rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2016).

4. From September 29, 2016, the criteria for a disability rating of 30 percent for a left shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2016).

5. For the entire period on appeal, the criteria for a disability rating of 20 percent for carpal tunnel syndrome, but no higher, have been shown.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Throughout the current appeal period, VA has sent letters to the Veteran setting out the type of evidence needed to substantiate the claim.  The Veteran has not alleged inadequate notice in this case; hence, the Board finds that VA's duty to notify has been satisfied.

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA, private, and service treatment records; the Veteran's statements; and reports of several VA examinations.  These reports include reviews of the Veteran's medical history, including private and VA treatment records, and interviews and examinations of the Veteran.  The examinations include sufficient clinical and diagnostic findings for purposes of determining the nature of the Veteran's back, shoulder, and neurological impairments.  Therefore, the Board concludes that the VA examinations of record are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  As such, the Board finds that VA's duty to assist has been satisfied.

Entitlement to a rating in excess of 20 percent prior to September 29, 2016 and in excess of 40 percent thereafter for degenerative changes of the lumbar spine

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

A rating granted following an initial award of service connection may be "staged," that is, comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).
 
Back disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), specified in 38 C.F.R. § 4.71a.  If there is intervertebral disc disease, the rating criteria specified in the Formula for Rating Intervertebral Disk Syndrome Based on Incapacitating Episodes may be applicable.  In this case, the Veteran's back disability has been evaluated under Diagnostic Code (DC) 5242, for degenerative arthritis of the spine.  

The General Rating Formula provides for a 10 percent evaluation when back disability results in forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

Back disability warrants a 20 percent rating where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  The only criterion which warrants an evaluation in excess of 40 percent for limitation of motion of the thoracolumbar spine is where there is unfavorable ankylosis of the thoracic spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankyloses of the entire spine warrants a 100 percent rating. 

The General Formula directs that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

The Rating Schedule allows evaluation of intervertebral disc syndrome (IVDS) based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  As the record does not reflect any episodes of prescribed bed rest and treatment having a total duration of at least two weeks during any twelve month period within the current appeal period, an evaluation higher than 10 percent is unavailable under the formula for rating IVDS based on incapacitating episodes, and will not be discussed further.

Back disability is, as noted above, rated on limitation of motion, or may be rated based on subjective complaints of pain, if there is objective confirmation of arthritis on radiologic examination.  DCs 5003, 5010.  A 10 percent evaluation is the maximum schedular evaluation available for arthritis of one joint or group of joints under DCs 5003 or 5010, so application of these DCs would not result in a more favorable evaluation for the Veteran.  No further discussion of those DCs is required.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume §§ 4.40 and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran was afforded a VA spine examination in August 2010.  Range of motion testing revealed flexion to 55 degrees, extension to 16 degrees, right lateral flexion to 12 degrees, left lateral flexion to 18 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  There was no pain with range of motion testing, and no additional limitation of motion following repetitive use.  The Veteran reported no incapacitating episodes over the twelve months prior to the examination.  However, the examiner did note evidence of painful motion, weakness, and tenderness, and the Veteran reported flare-ups approximately three times per year.  

The record shows consistent low back treatment with minimal reported symptom improvement in the ensuing months.  A March 2012 statement in support of the Veteran's appeal indicates that physical therapy had been ineffective, the Veteran relating he was "being discharged [because] it is not working."  

Despite ongoing pain complaints, the Veteran's gait has consistently been noted to be normal, with no need for an assistive device.  August 2015 VA treatment records show full 5/5 strength and full motor control in all extremities.

The Veteran is currently in receipt of a 20 percent rating for the period prior to September 29, 2016.  The evidence does not justify a higher rating.  The above-discussed range of motion testing accords with the limitation of motion contemplated in the 20 percent rating.  A higher rating requires a showing of significantly more limited forward flexion of the thoracolumbar spine, or of ankylosis.  There is no evidence in the record of ankylosis at any level of the spine, and the Veteran's lumbar range of motion, as tested in August 2010, barely meets the degree of limitation contemplated for a 20 percent rating.  As such, and even considering the aforementioned Deluca factors, the Board sees no basis for a higher rating for this period.

As regards the period from September 29, 2016, the Veteran is already in receipt of a 40 percent rating.  The evidence of record does not warrant assignment of a higher rating.  As discussed above, a 50 percent rating requires a showing of unfavorable ankylosis of the entire thoracolumbar spine, and the evidence plainly reveals the absence of ankylosis at any level of the Veteran's spine.  

Moreover, testing conducted at the Veteran's September 2016 VA examination showed forward flexion of the lumbar spine to 30 degrees, which represents the minimum threshold under the schedular rating scheme for assignment of a 40 percent rating.  Moreover, since the 40 percent rating is the highest rating available for limitation of motion and all higher ratings require ankylosis, the provisions governing functional loss are not applicable. Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis).  

In any case, the Veteran did not demonstrate pain with weight bearing, and did not experience additional loss of range of motion after performing three repetitions of testing.  There was no guarding, no spasm, no radicular pain, and normal sensation to touch throughout the bilateral lower extremities.  Although the examiner indicated he was unable to state definitively whether the Veteran would be expected to suffer additional functional loss during flare-ups or with repeated use over time, the Board finds that even considering the Deluca factors, a higher rating for this period cannot be justified.  The Veteran's range of motion is at the absolute outer range of what is contemplated for a 40 percent rating in the General Rating Formula for Diseases and Injuries of the Spine, and, as such, the 40 percent rating adequately compensates him for his symptomatology for this period.  

In sum, the preponderance of the evidence is against a higher evaluation for either period at issue.  There is no reasonable doubt to be resolved in the Veteran's favor.



Entitlement to a rating in excess of 20 percent for residuals of rotator cuff tear of the left (minor) shoulder with degenerative changes

The Veteran is currently service-connected under DC 5003-5201 for residuals of rotator cuff tear of the left shoulder with degenerative changes with a rating of 20 percent for the entire period on appeal.  The 20 percent rating is assigned in contemplation of limitation of motion and associated functional limitations.  

The diagnostic codes applicable to a rating of the shoulder are between DCs 5200-5203.  Ratings vary depending on whether the impairment is to the major or minor arm.  In this case, the Veteran is right hand dominant, so only the ratings for impairments to the "minor" arm are applicable and will be set forth below.  Normal shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under DC 5200 for ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece), a 20 percent rating is assigned when the ankylosis is favorable with abduction to 60 degrees such that a person can reach his mouth and head, a 30 percent rating is assigned the arm when the ankylosis is considered to be intermediate that is between favorable and unfavorable, a 40 percent rating is assigned when the ankylosis is considered to be unfavorable, such that abduction is limited to 25 degrees from the side.  

Under DC 5201 for limitation of motion of the minor arm, a 20 percent rating is assigned when the range of motion is limited to shoulder level, or when the maximum range of motion is limited to midway between side and shoulder level, and a 30 percent rating is assigned when range of motion of the arm is limited to 25 degrees from the side.

Under DC 5202 for other impairment of the humerus, when there is malunion of the humerus, a 20 percent rating is assigned with moderate deformity or marked deformity.  A 20 percent rating is also assigned when there is recurrent dislocation of the humerus at the scapulohumeral joint, with either infrequent episodes, and guarding of movement only at shoulder level, or with frequent episodes and guarding of all arm movements.  A 40 percent rating is assigned when there is fibrous union of the arm; a 50 percent rating is assigned when there is nonunion of (false flail joint) the humerus in the arm; and a 70 percent rating is assigned when there is loss of head of (flail shoulder) the humerus in the arm.

Under DC 5203 for impairment of the clavicle or scapula, a 10 percent rating is assigned for malunion or for nonunion without loose movement.  When there is nonunion with loose movement, a 20 percent rating is assigned.  A 20 percent rating is also assigned when there is dislocation of the clavicle or scapula.

The Board also notes that degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In determining the actual degree of disability with respect to the Veteran's left shoulder disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the impairment than his lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a lay person.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).

The Veteran was afforded a VA examination of his left shoulder in August 2010.  Range of motion testing revealed forward flexion to 102 degrees, abduction to 103 degrees, external rotation to 46 degrees, and internal rotation to 43 degrees.  There was no additional limitation of motion with repeated testing, and no documented pain on motion.  There was slight tenderness to palpation, and the Veteran reported frequent flare-ups, asserting they occurred at a frequency of up to 12 times per day.  

May 2012 private treatment records reflect ongoing complaints of neck and upper back pain associated with the Veteran's shoulder disorder. 

The Veteran underwent a second VA examination in September 2016.  Range of motion testing revealed flexion to 70 degrees, abduction to 60 degrees, external rotation to 30 degrees, and internal rotation to 50 degrees.  The examiner noted a degree of pain on motion, along with tenderness to palpation.  The Veteran did not exhibit additional loss of range of motion after three repetitions of testing.  However, he demonstrated limited shoulder strength, which, along with his pain and limited range of motion, led the examiner to opine the disability would "interfere with his daily routine activities."  

September 2016 testing demonstrates a significant loss of function from that shown at the August 2010 VA examination.  Whereas a rating in excess of 20 percent is not warranted for the period prior to the September 29, 2016 examination, range of motion testing conducted therein, coupled with the Veteran's demonstrated painful motion, warrants assignment of a 30 percent rating from that date, based on the aforementioned Deluca factors.  Hence, while the criteria for a 30 percent rating for the minor arm requires a showing of limitation of motion to 25 degrees from the side, the Board finds that, based on ongoing complaints of pain, coupled with demonstrated pain with motion on examination, the Veteran's loss of motion is more closely approximated by the 30 percent criteria.

However, there is no basis in the record for assignment of a higher rating.  A 30 percent rating is the highest available for the minor arm under DC 5201.  The Board also finds application of another code unwarranted.  There is no evidence of loss, malunion, or fibrous union of the humerus, nor of ankylosis of the shoulder joint.  As such, a higher rating would be unavailable under another DC applicable to the shoulder.

In sum, while the evidence predating the September 29, 2016 VA examination does not warrant an increased rating above the 20 percent already assigned, testing conducted at that examination shows worsening symptoms and loss of range of motion.  Hence, the Board finds that entitlement to an evaluation of 30 percent for the Veteran's left shoulder disability is appropriate from that date.

Entitlement to a rating in excess of 10 percent prior to September 29, 2016 and in excess of 20 percent thereafter for carpal tunnel syndrome of the left (minor) wrist

The Veteran's CTS is rated under DC 8599-8515.  Diagnostic Code 8515 provides a 10 percent evaluation for mild incomplete paralysis of the median nerve for the major or minor hand.  A 30 percent is warranted for moderate incomplete paralysis for the major hand and a 20 percent rating for the minor hand.  A 50 percent evaluation is warranted for severe incomplete paralysis of the major hand, and a 40 percent evaluation for the minor hand.  A 70 percent evaluation is warranted for complete paralysis of the median nerve for the major hand, and a 60 percent evaluation for the minor hand, with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.

Neurologic disability is evaluated under 38 C.F.R. § 4.124a based on paralysis of various nerve groups.  Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The Veteran is currently in receipt of a 10 percent rating for the period prior to September 29, 2016, and a 20 percent rating as of that date.  He seeks a higher rating for both periods.  The record reflects that the Veteran is right-handed.  As such, his carpal tunnel syndrome of the left wrist affects his minor extremity.  38 C.F.R. § 4.69.  

With respect to the period prior to September 29, 2016, the Veteran was afforded a VA neurological examination in August 2010, where he reported frequent, often daily flare-ups of his CTS symptoms, "usually after typing [or] gripping."  However, the examiner concluded the Veteran faced no functional loss, stating he "is able to accomplish his daily activities" in spite of any symptoms.  

The record does not reveal substantial treatment sought or received for the condition during this portion of the appeal period.  The Veteran has consistently reported significant symptoms, however, including pain and numbness of the hand, finger and wrist.  Given the Veteran's credible reports of near-constant pain, the Board finds assignment of a 20 percent rating for moderate incomplete paralysis warranted for the earlier portion of the appeal period.  There is, however, no basis for a higher rating.  The Veteran's treatment for the condition has been relatively conservative, and the VA examiner with whom he met in August 2010 did not find the condition to be debilitating.  Further, as noted above, 38 C.F.R. § 4.124a provides that where the involvement of the affected nerve is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

For the same reason, assignment of a rating in excess of the 20 percent already awarded for the period from September 29, 2016 is not warranted.  The Veteran underwent a second VA examination in September 2016, where he demonstrated full strength in the left hand, with no atrophy in the wrist or hand.  He did show decreased sensation in his hands and fingers, and Phalen's and Tinel's signs were both positive.  The examiner characterized the condition as incomplete paralysis of the median nerve, and opined it would cause functional limitations due to "difficulty with lifting."  

As explained above, a 20 percent rating is warranted for moderate incomplete paralysis of the minor median nerve.  A higher rating is not appropriate; no treating or examining provider has characterized any aspect of the Veteran's CTS as "severe," and the course of treatment undergone through the entirety of the appeal period has been conservative.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3  and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has considered whether a higher rating by analogy is available through another other diagnostic code that considers similar symptoms, but has found none.  Accordingly, the claim for a rating higher 20 percent disabling for CTS of the left wrist as of September 29, 2016, is denied.  For the period prior, a rating of 20 percent, but no higher, is granted.



ORDER

Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability for the period prior to September 29, 2016 is denied.

Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability for the period from September 29, 2016 is denied.

Entitlement to a disability rating in excess of 20 percent for a left shoulder disability prior to September 29, 2016 is denied.

Entitlement to a disability rating of 30 percent for a left shoulder disability from September 29, 2016 is granted.

Entitlement to a disability rating of 20 percent for carpal tunnel syndrome for the period prior to September 29, 2016 is granted.

Entitlement to a disability rating of in excess of 20 percent for carpal tunnel syndrome from September 29, 2016 is denied.


REMAND

The Board finds that further development is required prior to adjudicating the claim of entitlement to a TDIU.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

The Veteran is currently service-connected for bilateral hearing loss, tinnitus, lumbar degenerative disc disease, residuals of a left rotator cuff tear, carpal tunnel syndrome of the left wrist, and gastroesophageal reflux disease.  The threshold criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are met as of September 29, 2016.  

However, the Veteran has contended that he has been unable to work since leaving employment at Smith Concrete in March 2012.  He has not sought employment since that time.  The Veteran completed high school.

To properly resolve the TDIU claim, the Board requires a clear medical opinion addressing the Veteran's overall employment capability in light of his service-connected disabilities.  On this subject, the Board has received two VA Form 21-8940, Applications for Increased Compensation Based on Unemployability.  Both confirm the Veteran has been unable to work since leaving employment at Smith Concrete in March 2012.  The Board also acknowledges notes furnished by VA examiners with whom the Veteran met in September 2016 to address the nature and severity of his shoulder and neurological disabilities; these notes indicate his disabilities result in "interference with routine daily activities," and "difficulty with lifting."  No treating or examining provider, however, has suggested that the Veteran's service-connected disabilities, in the aggregate, confer limitations of such severity as to preclude gainful employment altogether.  

Thus, on remand, a VA examiner must examine the overall record and provide a clear medical opinion addressing the impact of service-connected disabilities on employability, to include when, if ever, the Veteran became unable to secure and maintain gainful employment due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2. After the preceding development is completed, the AOJ should direct the claims file to a VA general medical examiner for purpose of the Veteran's TDIU Claim.  The examiner is requested to review the entire claims file.  Then, he or she should describe all functional impairment caused by service-connected disabilities.  In providing the requested determination, the examiner must consider and describe the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition.  If the examiner determines the Veteran's service-connected disabilities render him unable to secure and maintain gainful employment, he or she is requested to indicate of what approximate date the Veteran became unable to do so.  The requested opinion must take into consideration the relevant employment and educational history. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


